FILED
                             NOT FOR PUBLICATION                               AUG 13 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LOCAL SEARCH ASSOCIATION,                         No. 12-16082

               Plaintiff - Appellant,             D.C. No. 4:11-cv-02776-SBA

  v.
                                                  MEMORANDUM *
CITY & COUNTY OF SAN
FRANCISCO; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                   Saundra B. Armstrong, District Judge, Presiding

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON and IKUTA, Circuit Judges.

       In this interlocutory appeal, Local Search Association appeals the district

court’s stay and denial of its request for preliminary injunctive relief against the

City and County of San Francisco, its Board of Supervisors and Mayor in an action



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenging the constitutionality of City Ordinance 78-11. We have jurisdiction

under 28 U.S.C. § 1292(a)(1), and we reverse and remand.

       The district court granted the City’s motion for a stay until 30 days after this

court decides Dex Media West, Inc. v. City of Seattle, Nos. 11-35399 & 11-35787

or October 15, 2012, whichever is earlier, conditioned on the City’s agreement to

postpone enforcement of the Ordinance. The district court also denied appellant’s

motion for a preliminary injunction without prejudice to renewal upon reopening

of the district court action.

       We conclude that the district court abused its discretion by denying

preliminary injunctive relief without conducting the analysis required by Winter v.

Natural Resources Defense Council, 555 U.S. 7, 20 (2008). We remand this case

for the district court to apply the proper standard for determining whether

injunctive relief is warranted.

       Appellant’s motion to expedite this appeal is denied as unnecessary.

       REVERSED and REMANDED.




                                           2                                     12-16082